Exhibit 10.3


EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (“Agreement”) is made between Rock Energy Resources, Inc.
Corporation, a Delaware Corporation (the “Company”, “Employer”), and Tom S.
Elliott (“Elliott”, “Employee”).
 
 
RECITALS
 
 
WHEREAS, Employer is engaged in exploration, development and production of crude
oil and natural gas; and,
 
WHEREAS, Elliott has unique experience and knowledge regarding the hydrocarbon
industry; and,
 
WHEREAS, the Company is desirous of entering into an agreement with Elliott,
whereby Elliott will be employed by the Company as Chief Operating Officer and
President; and,
 
WHEREAS, Elliott agrees to serve as Chief Operating Officer and President of the
Company from the effective date of this Agreement until June 30, 2010 or until
such time as a successor is duly nominated and installed.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
below, the parties agree as follows:


 
1)
Management and Operations.  Elliott hereby agrees to devote his full time, and
best efforts, to managing and operating the business and commercial affairs of
the Company and to perform in the capacity of COO/President on behalf of the
Company. The designation by Employer’s Board of Directors or Managing Members of
any other duties or any other corporate office, position or title for employee
during the term of this Agreement shall not decrease Employee’s compensation as
provided herein.  It is expressly understood by Employer and Employee that
nothing within this Employment Agreement shall prevent or in any way limit
Elliott from accepting directorships with other corporate entities unless said
corporation would be in competition with the Company.



 
2)
Term.  Subject to provisions of termination as hereinafter provided, the term of
this Agreement shall be for a period of two (2) years beginning as of the
effective date and terminating on the date which is the last day prior to the
second (2nd) anniversary of the Effective Date.  Absent written notice by
Elliott to the Company or the Company to Elliott this contract will
automatically add one year to its term on each one year anniversary date after
June 30, 2010.

 
 
3)
Compensation.



Base Compensation.  For services rendered by Elliott under this Agreement, the
Company shall pay Elliott the sum of US $280,000.00 (Two Hundred Eighty Thousand
Dollars) per annum, payable in equal semi-monthly installments, due on the first
and the fifteenth day of each month, of US $11,666.00 (Eleven Thousand Six
Hundred Sixty Six Dollars) during the term of this Agreement.


a.  
Payment of Compensation, Bonus and Commission.  The company will withhold any
and all applicable federal and state taxes from any payments made to Elliott.



b.  
Expense Reimbursement :  The company shall reimburse Elliott for reasonable and
necessary expenses incurred by Elliott in connection with his responsibilities
under this  Agreement, provided , however, that Elliott shall submit properly
documented requests for reimbursement to the Company



a.  
 

c.  
Health Insurance.  The Company shall provide Elliott with a major medical or
health insurance program and or policy consistent with what other Company
executive employees receive.



d.  
Vehicles.  While employed by the Company, the Company shall provide Elliott with
a motor vehicle, inclusive of operation and running costs of said vehicle.



 
        h.
Relocation.  Should the Company require Elliott to relocate from Elliott’s
present location in Houston, the Company shall provide Elliott with full
relocation assistance and reimbursement for all reasonable and necessary costs
incurred in the relocation.



i.  
Additional Compensation.  Elliott shall receive a grant of 250,000 (Two Hundred
Fifty Thousand) shares of Rock Energy Resources Common stock upon signing this
employment agreement.  Further, Elliott shall be entitled to all employee bonus
plans, stock option plans, compensation programs, or policies now in existence
or as may hereafter be conferred by Employer to all of its executive employees.



 
4)
Compensation Review.  Compensation shall be reviewed on not less than an annual
basis and adjusted to appropriately compensate Elliott for his services
hereunder.  Increases in compensation shall be at the discretion of the
company’s board of directors or governing members; however, in no event shall
compensation be reduced from that which is provided for in this Agreement.



 
5)
Duties and Extent of Services.  Elliott shall have the following duties and
responsibilities subject to the approval of the Managing Members or Board of
Directors:



a.  
Elliott shall organize an appropriate management and operational team for all
operations and undertakings of the Company, and shall have the right to employ
individuals as may be necessary for the proper management of the Company.



b.  
Elliott shall actively participate in the development of Company properties,
inclusive of exploitation, exploration, development and production; the
marketing and development of technologies owned by the Company, its affiliates
or subs; and all other aspects of the corporate enterprise.



 
c.
Elliott shall supervise and manage, or cause to be supervised and managed, the
oil and gas leases and operating wells of the Company, and shall be responsible
for managing the day to day operations of the Company with respect to such
leases and wells.



d.  
Elliott shall advise the Company regarding the potential acquisition of
additional oil and gas leases, the potential sale or other disposition of any
oil and gas leases, and other commercial events, which bear towards the
interests of the Company.



e.  
Elliott shall report to the Board of Directors, as required, with respect to the
operation of oil and gas leases belonging to the Company, and all other
commercial and financial developments, which bear towards the interests of the
Company.



f.  
Elliott shall prepare, or cause to be prepared, all documents, reports and books
of account as may be required for the Company, and file or cause to be filed
such documents, reports and books of account in a timely fashion with all
federal, state or foreign agencies in each appropriate jurisdiction.



g.  
Elliott shall be responsible for the day to day operations of the corporate
affairs of the Company.



h.  
Elliott shall devote such time as is necessary to meet the on-going business
commitments and other responsibilities under this Agreement.  Pursuit of
personal business and investment activities by Elliott shall not constitute a
breach of this Agreement.



i.  
Without the express written consent of the Board of Directors, Elliott my not
engage in any oil and gas activity or opportunity, save and except activity
which may accrue from Elliott’s activities as a minority shareholder in any
private or publicly-held corporation or entity.  For purposes of this Agreement,
a minority interest is described as less than 5.0% (five percent) of outstanding
equities of such private or publicly-held corporation or entity.



j.  
In the event Elliott has an opportunity in excess of 5.0%, Elliott may present
the opportunity to the Board of Directors, and in the event the Company elects
not to participate, Elliott my proceed at will for his own account and benefit.



 
6)
Operating Fund.  The Company has certain funds on deposit in one or more
accounts at banking or financial institutions.  The parties acknowledge and
agree that all such funds shall constitute an operating fund for the Company.
Elliott may direct disbursements of funds from these accounts while performing
his duties in managing the general corporate and operational affairs of the
Company, provided said disbursements are limited to the operating budget
approved by the Board of Directors or by the Managing Members.



 
7)
Extraordinary Expenditures.  Elliott shall not make any extraordinary
expenditures in the course of the business in excess of US $ 100,000.00 (One
Hundred Thousand Dollars) without the prior approval the Board of Directors or
Managing Members.



 
8)
Termination.  This Agreement shall be terminated upon the occurrence of any of
the following events:



a.  
Employer may terminate the employment of Elliott under this Agreement with or
without cause at anytime during the term of this Agreement to be effective not
less than sixty (60) days from delivery of written notice of such termination by
Employer to Employee.  Likewise, Employee may voluntarily terminate his
employment under the Agreement with Employer, with or without cause, effective
not less than sixty (60) days from delivery of written notice of such
termination by Employee to Employer.  Upon termination of the Employee’s
employment under this Agreement pursuant to this paragraph  8.a, neither party
shall thereafter have any further rights duties or obligation under this
Agreement, except as otherwise specifically provided hereunder, but each party
shall remain liable and responsible to the other for all prior obligations and
duties hereunder, for all acts and omissions of such party, its agents, servants
and employees prior to such termination;



b.  
Upon the death of Elliott;



c.  
At the discretion of the Company if Elliott shall suffer a permanent disability
(for purposes of this Agreement, “permanent disability” shall be described as
Elliott’s inability by reason of physical or mental illness or other similar
cause to perform the majority of his duties under this Agreement for a period of
six (6) months or more, the Company may elect to terminate this Agreement, only
by written notice, given to the spouse, guardian or trustee of Elliott and shall
be given effect six (6) months following the date of such notice;



d.  
Upon completion of the terms of this Agreement.



 
9)
Termination Compensation.  If Employee is terminated under this Agreement by
Employer with or without cause pursuant to the provisions of this paragraph or
otherwise, then and in that event Employer shall be required to pay to Employee
within ten (10) days of the effective date of the termination of the Employee’s
employment under this Agreement, an aggregate amount equal to 2.99 times his
then current base salary as set forth and described in paragraph 3a of this
Agreement.



 
10)
Binding Arbitration.  Unless both Employer and Employee expressly agree
otherwise, in writing, all disputes relating to the employment relationship,
including EEOC and other complaints, to this Agreement, or any breach thereof or
the meaning and effect of any term and provisions hereof, shall be submitted to
binding arbitration by Employer and Employee pursuant to Texas law and in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association.



 
11)
Effective Date.  This Agreement shall become effective July 1, 2008.



 
12)
Notices.  Any notice required or permitted to be given under the terms of this
Agreement shall be sufficient, if in writing, and sent by United States mail,
certified, postage prepaid, to his residence (8023 W. Oakwood Ct., Houston,
Texas 77040) in the case of Elliott, or to its principal business office (10375
Richmond Ave, Suite 2100, Houston, Texas 77047) in the case of the Company, and
not less than one of the Board of Directors or Managing Members.



 
13)
Waiver of Breach.  The waiver by either party of a breach of this Agreement by
the other shall not operate or be construed as a waiver by such party of any
subsequent breach by the other party.



 
14)
Assignment.  Elliott shall not assign or transfer any of his rights under this
Agreement, except as may be delegated to a member of management or such other
party or person contracted by, or in the employ of the Company, without the
express written consent of the Company except as may be provided for herein.  In
the event of a sale of all of the company’s assets, the Company reserves the
right to assign the Agreement to the purchaser of the assets.



 
15)
Indemnification.  SEPARATE AGREEMENT



 
16)
Default.  If either party defaults in any of the covenants or agreements herein
contained, the defaulting party shall pay all costs and expenses, including
reasonable attorney’s fees, incurred by the other party in enforcing its rights
arising under this Employment Agreement, whether incurred through legal action
or otherwise, and whether incurred before or after Judgment.



 
17)
Governing Law.  This Employment Agreement shall be governed by and construed
under the laws of the State of Texas.  Services provided by Elliott shall be
deemed to have been rendered in the State of Texas, unless otherwise agreed to,
in writing, by the parties.

 
 
18)
Entire Agreement.  This Agreement contains the entire Agreement of the parties
and supersedes all prior agreements, negotiations and understandings between the
parties with regard to the services of Elliott to the Company.  This Agreement
may not be changed by either party, except by written agreement signed by both
parties.  This Agreement shall be binding upon, and shall inure to the benefit
of Employer and Employee, and their respective heirs, personal and legal
representatives, successors and assigns.







The Company:
Rock Energy Resources

 
                                 _____________ 
                                  By:
 
 
 
The Employee:
Tom S. Elliott



                                 ______________

 
By:  Tom S. Elliott








 
 

--------------------------------------------------------------------------------

 
